Citation Nr: 0033064	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-07 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from September 1990 
to June 1991.  He also had three months of active duty for 
training.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a December 1998 rating decision, 
in which the RO denied the veteran's claim for service 
connection for hypertension.  The veteran filed an NOD in 
February 1999, and the RO issued an SOC in March 1999.  The 
veteran filed a substantive appeal in April 1999.  In October 
1999, the veteran testified before a Hearing Officer at the 
VARO in Manchester.  A Supplemental Statement of the Case 
(SSOC) was issued in August 2000.  

The Board notes that the veteran had filed an appeal with 
respect to a claim for service connection for cataracts.  
However, at his personal hearing, he withdrew his appeal as 
to that issue.  

REMAND

A review of the medical records associated with veteran's 
service in the Coast Guard Reserve reflects normal blood 
pressure readings during medical examinations in May 1973, 
March 1978, May 1979, and May 1980.  During a subsequent 
medical examination in May 1981, the veteran's blood pressure 
was recorded as 142/86 (systolic/diastolic).  Three-day blood 
pressure readings were noted as 140/90, 120/78, 140/90 for 
day one; 132/78, 130/74, 134/90 for day two; and 140/90, 
128/68, 140/88, for day three.  The veteran was noted to 
suffer from borderline hypertension.  A subsequent statement 
from Thomas Clairmont, Jr., M.D., dated in May 1981, noted 
that the veteran's blood pressure was borderline, and did not 
require therapy.  All laboratory tests were reported normal.  

In May 1982, the veteran underwent an annual medical 
examination.  His blood pressure was noted as being 150/80.  
Three-day blood pressure readings were noted as 132/82, 
132/88, 132/82, for day one; 138/90, 132/84, 124/90, for day 
two; and 138/88, 134/88, 130/84, for day three.  The veteran 
was reported to suffer from high blood pressure after 
exercise, but it was noted that, otherwise, his blood 
pressure was within normal limits.  In April 1983, the 
veteran again underwent an annual medical examination.  His 
blood pressure was noted as 188/104.  He was reported to 
suffer from an elevated blood pressure.  Three-day blood 
pressure readings were noted as 140/82 and 140/88, for day 
one; 132/72 and 134/70, for day two; in addition to 138/74 
and 138/82, for day three.  The examiner's impression was not 
legible.  

Thereafter, during an April 1984 annual medical examination, 
the veteran's blood pressure was 170/80.  Three-day blood 
pressure readings were noted as 152/82, 160/84, 140/80, for 
day one; 140/86 for day two; as well as 138/80 and 140/88, 
for day three.  A medical examination in May 1985 reflected a 
blood pressure reading of 150/70.  Three-day blood pressure 
readings were noted as 140/80 and 138/90, for day one; 138/88 
and 134/84, for day two; in addition to 136/86 and 130/80, 
for day three.  In April 1986, the veteran again underwent 
his annual medical examination.  On clinical evaluation, with 
respect to the veteran's eyes, the examiner noted "AV 
nicking" changes indicative of hypertension.  The veteran's 
blood pressure was 170/94.  The examiner's diagnosis included 
hypertension, essential.  Three-day blood pressure readings 
were noted as 130/70 and 134/82, for day one; 138/78 and 
132/76, for day two; in addition to 140/82 and 132/70, for 
day three.  

Later that month, in April 1986, an additional three-day 
blood pressure reading was undertaken and revealed (morning) 
120/70, 130/80, 136/82, and (afternoon) 130/80, 130/80, 
130/80, for day one; (morning) 124/70, 130/82, 124/80, and 
(afternoon) 110/60, 120/80, 120/60, for day two; (morning) 
118/72, 118/80, 130/82, and (afternoon) 130/76, 128/82, and 
128/84, for day three.  The three-day blood pressure average 
was noted as 125/72, and a medical doctor noted that the 
veteran had no medical problems and no signs of hypertension.  

In April 1987, the veteran was medically examined, and his 
blood pressure was noted as 150/82.  Three-day blood pressure 
readings were (morning) 146/80 and 150/82, and (afternoon) 
128/78 and 138/84, for day one; (morning) 122/66 and 126/84, 
and (afternoon) 122/74 and 136/86, for day two; and (morning) 
124/76 and 130/84, and (afternoon) 126/72 and 128/86, for day 
three.  

In April 1988, the veteran again underwent his annual medical 
examination.  His blood pressure was noted to be 140/76.  
Thereafter, the veteran was called to active duty for 
Operation Desert Shield/Desert Storm.  The veteran served at 
Governor's Island, NY.  During his active service period, in 
May 1991, he underwent an eye examination at Bayley Seton 
Hospital.  At that time, his blood pressure was recorded as 
198/92.  The record does not reflect medical examinations of 
the veteran prior to active service or at discharge.  In June 
1992, he underwent a quadrennial medical examination for the 
Coast Guard Reserve.  His blood pressure was reported as 
120/76.  A quadrennial medical examination in June 1996 
reflected a blood pressure reading of 162/80, and it was 
noted that the veteran was prescribed blood pressure 
medication.  An associated consultation report, dated that 
same month, noted an assessment of essential hypertension, in 
good to fair control.  

Thereafter, in July 1998, the veteran submitted to the RO a 
VA Form 21-526 (Veteran's Application for Compensation or 
Pension), in which he filed a claim for service connection 
for hypertension.  

In November 1998, the RO received medical records from Dr. 
Clairmont, dated from September 1991 to November 1998.  Dr. 
Clairmont recorded the veteran's blood pressure during this 
period, and recorded a high systolic pressure of 198 
(198/100) in October 1991, and a low systolic pressure of 136 
(136/76) in June 1992, and (136/74) in December 1992.  The 
highest diastolic pressure recorded was 102 (192/102) in 
September 1991, and the lowest diastolic pressure was 68 
(148/68 and 138/68)) recorded in April and October 1995, 
April 1996, and May 1998.  

In December 1998, the veteran was medically examined for VA 
purposes.  The examiner noted that the veteran was taking 
Lisinopril, 20 mg. daily, for management of his blood 
pressure.  Clinical evaluation of the veteran was within 
normal limits.  Blood pressure readings taken were (right 
arm) 200/90, 170/86, and 154/88; and (left arm) 170/88 and 
172/88.  

In October 1999, the veteran testified before a Hearing 
Officer at the VARO in Manchester.  It was reported that 
service medical records reflected that the veteran's blood 
pressure had been controlled with diet and exercise, although 
he had not needed medication.  The veteran testified that, 
since his active service period, he had been taking 
medication, and he believed his high blood pressure had been 
aggravated during that period.  

The Board notes that a veteran shall be granted service 
connection for hypertension, even where not otherwise 
established as incurred in or aggravated by active service, 
if the disease is manifested to a compensable degree within 
one year following separation from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2000).

It is worthy of mention that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  This new statute amended and clarified 
VA's duty to assist claimants in the development of the facts 
relevant to their claims.  Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).

In reviewing the medical evidence of record, the Board is 
cognizant that the veteran's service medical records reflect 
a diagnosis of hypertension in April 1986.  Later that month 
however, the veteran's blood pressure was taken over a three-
day period, and a doctor noted that there were no signs of 
hypertension.  Subsequent medical records, while noting 
intermittent high blood pressure readings, did not reflect a 
diagnosis of hypertension.  Thereafter, a Report of Medical 
Examination, dated in June 1996, noted that the veteran was 
suffering from hypertension, and was taking anti-hypertensive 
medication.  

The Board notes that we may consider only independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  In this instance, the Board is unsure exactly 
when the veteran first began to suffer from hypertension.  As 
noted above, while it appears that he was diagnosed with 
hypertension in April 1986, no signs of the disorder were 
found later that month, and no diagnosis of hypertension was 
reported thereafter until June 1996.  When the veteran did 
undergo a VA medical examination in December 1998, the 
examiner reported having reviewed the veteran's VA claims 
file, which at that time would have included the veteran's 
service medical records (noted as received in November 1998).  
However, the examiner did not discuss the finding, and 
subsequent lack of finding, of hypertension in April 1986, 
and reported the date of onset of the veteran's hypertension 
to be May 1991, during the veteran's active service period.  

Under the Veterans Claims Assistance Act of 2000, pursuant to 
newly enacted provisions to be codified at 38 U.S.C.A. 
§ 5103A(d)(1), it is mandated that, in the case of a claim 
for disability compensation, the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion, when such an examination or 
opinion is necessary to make a decision on the claim.  In 
this instance, given the medical evidence of record, the 
Board believes additional development is necessary, in 
particular, to determine the time of onset of the veteran's 
hypertension.  Furthermore, if it is determined that the 
veteran was in fact suffering from hypertension prior to his 
period of active service, it should also be determined 
whether or not his hypertension was aggravated during his 
active service period.  In this respect, records from Dr. 
Clairmont reflect consistently high systolic readings 
beginning in September 1991, three months following the 
veteran's separation from active service.  

Since this case is being returned to the RO for further 
evidentiary development, the RO should ensure that any 
additional evidentiary development or other procedures that 
may be required by the Veterans Claims Assistance Act of 2000 
are accomplished. 

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred, and the veteran's 
claim for service connection for hypertension is REMANDED to 
the RO for the following action:  

1. The RO should obtain the names and 
addresses of all medical care providers (VA 
or non-VA), if any, who have treated the 
veteran for hypertension since December 
1998.  The RO should request that the 
veteran furnish signed authorizations for 
release to the VA of medical records in 
connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such treatment records, and any 
additional VA medical records not already 
on file which may exist, and incorporate 
them into the claims folder.  

2. The claims folder should be referred to the 
examiner who conducted the veteran's 
December 1998 VA examination (or, if 
unavailable, a suitably-qualified 
substitute), for a report in the nature of 
an addendum to the examination report.  The 
examiner should review the veteran's claims 
file, paying particular attention to his 
service medical records.  The examiner 
should, to the extent feasible, determine 
the approximate date of onset of the 
veteran's hypertension, and, if it is found 
to have existed prior to his active service 
period, a determination should also be made 
as to whether the veteran's hypertension 
was aggravated (i.e., became permanently 
worse, as opposed to an occasional flare-
up) during active service.  Supporting 
rationale shall be given for any opinion 
expressed.  As noted above, the veteran's 
claims file, to include a copy of this 
REMAND, must be reviewed by the physician 
prior to issuing the report requested 
herein.  

3. Upon completion of the development of the 
record requested by the Board, and any 
other development deemed appropriate by the 
RO, the RO should again consider the 
veteran's claim.  If action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished an SSOC concerning all evidence 
added to the record since the last SSOC.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only final 
a decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a final decision of the Board on the merits of 
this appeal.  38 C.F.R. § 20.1100(b) (2000).



